EXHIBIT 10.1



FORM OF
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
November ___, 2014 between NMI Holdings, Inc., a Delaware corporation (the
“Company”), and _______________ (“Indemnitee”).
W I T N E S S E T H:
WHEREAS, Indemnitee is a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of companies in
today’s environment;
WHEREAS, the Company’s Second Amended and Restated Certificate of Incorporation
(the “Certificate of Incorporation”) and Second Amended and Restated Bylaws (the
“Bylaws”) provide that the Company will indemnify its directors and officers and
that the Company may advance expenses in connection therewith and Indemnitee may
also be entitled to indemnification pursuant to Delaware General Corporation Law
(the “DGCL”), and Indemnitee’s willingness to serve as a director and/or officer
of the Company is based in part on Indemnitee’s reliance on such provisions;
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the aforesaid
provisions of the Certificate of Incorporation and Bylaws and the DGCL, and to
provide Indemnitee with express contractual indemnification (regardless of,
among other things, any amendment to or revocation of such provisions or any
change in the composition of the Company’s Board of Directors (the “Board”) or
any acquisition or business combination transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancement of expenses to Indemnitee as set forth in this Agreement and for
the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies; and
WHEREAS, this Agreement is a supplement to and furtherance of the Certificate of
Incorporation, the Bylaws and any resolutions adopted pursuant thereto and any
liability insurance, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.
NOW, THEREFORE, the parties hereto agree as follows:
1.Definitions. As used in this Agreement


(a)“Beneficially Ownership” shall have the meaning assigned to such term under
Rule 13d-3 of the Exchange Act. “Beneficially Own”, “Beneficial Owner” and other
variants thereof shall have correlative meanings.


(b)A “Change in Control” shall mean any of the following events:


(i)an acquisition of any voting securities of the Company (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act) immediately after which such Person has
Beneficial Ownership of 35% or more of the combined voting

1





--------------------------------------------------------------------------------

EXHIBIT 10.1



power of the Company’s then outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred, Voting Securities
which are acquired by any Person in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control. A “Non-Control Acquisition” shall mean an acquisition by (1) an
employee benefit plan (or a trust forming a part thereof) maintained by (x) the
Company or (y) any corporation or other Person of which a majority of its voting
power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (2) the Company or any Subsidiary,
or (3) any Person in connection with a Non-Control Transaction (as hereinafter
defined);


(ii)the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that, if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered a member of the Incumbent Board; provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule
14a-12(c) promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or


(iii)approval by stockholders of the Company of:


(A)    a merger, consolidation or reorganization involving the Company, unless
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 70% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation following the consummation
of such transaction and (3) no Person (other than the Company, any Subsidiary,
any employee benefit plan (or any trust forming a part thereof) maintained by
the Company, the Surviving Corporation or any Subsidiary, or any Person who,
immediately prior to such merger, consolidation or reorganization, had
Beneficial Ownership of 15% or more of the then outstanding Voting Securities)
has Beneficial Ownership of 15% or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities (a transaction
described in clauses (1) through (3) above shall herein be referred to as a
“Non-Control Transaction”);


(B)    a complete liquidation or dissolution of the Company; or


(C)    an agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the

2





--------------------------------------------------------------------------------

EXHIBIT 10.1



number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Person; provided that, if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increase the percentage of the then
outstanding Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall occur.
(c)“Company” shall mean NMI Holdings, Inc. and its successors, and shall
include, in the case of any merger or consolidation, in addition to the
resulting corporation and surviving corporation, any constituent corporation
(including any constituent of a con-stituent) absorbed in such consolidation or
merger which, if its separate existence had continued, would have had power and
autho-rity to indemnify its directors, officers, employees, trustees,
fiduciaries or agents, so that, if Indemnitee is or was a director, officer,
employee, trustee, fiduciary or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employees, trustee, fiduciary or agent of another corporation,
partnership, joint venture, trust employee benefit program or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviv-ing corporation as Indemnitee
would have with respect to such con-stituent corporation if its separate
exis-tence had continued.


(d)“Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent, trustee or fiduciary.


(e)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(f)“Expenses” shall mean all retainers, court costs, transcript costs, fees of
experts, witness fees, private investigators, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees, reasonable attorneys’
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, an action, suit or proceeding or in connection with seeking indemnification
under this Agreement. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any action, suit or proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.


(g)“Losses” shall mean all losses, liabilities, judgments, damages, amounts paid
in settlement, fines, penalties, interest, assessments, other charges or, with
respect to an employee benefit plan, excise taxes or penalties assessed with
respect thereto.


(h)References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee, trustee, fiduciary
or agent of the Company which imposes or causes duties or obligations to be
imposed on, is deemed to impose duties or obligations on, or involves services
by, such director, officer, employee, trustee, fiduciary or agent with respect
to an employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to under applicable law.



3





--------------------------------------------------------------------------------

EXHIBIT 10.1



(i)“Person” shall mean an individual, entity, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
unincorporated organization, and a governmental entity or any department agency
or political subdivision thereof.


(j)“Independent Counsel” shall mean a law firm, or a member of a law firm, that
is experienced in matters of relevant corporation law and neither presently is,
nor in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements) or (ii) any other party to the action,
suit or proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


2.Indemnity of Indemnitee. The Company shall indemnify Indemnitee against all
Expenses and Losses actually and reasonably incurred by him by reason of the
fact that he is or was a director, officer, employee or agent of the Company, or
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, in each case to the fullest extent permitted
under the DGCL, as the same exists or may hereafter be amended (subject to
Section 6(c) hereof). In furtherance of the foregoing indemnification, and
without limiting the generality thereof:


(a)General Indemnification. The Company shall indemnify Indemnitee to the extent
he is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, arbitration, alternate dispute resolution
mechanism, whether civil, criminal, administrative or investigative and whether
formal or informal (other than an action by or in the right of the Company) by
reason of the fact that he is or was a director, officer, employee, agent
trustee or fiduciary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, agent, trustee or fiduciary of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, against Expenses and Losses actually and reasonably incurred by him
in connection with such action, suit, proceeding, arbitration or alternate
dispute resolution mechanism if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.


(b)Derivative Actions. The Company shall indemnify Indemnitee to the extent he
was or is a party or is threatened to be made a party to any threatened, pending
or completed action or suit by or in the right of the Company to procure a
judgment in its favor by reason of the fact that he is or was a director,
officer, employee, agent, trustee or fiduciary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, agent,
trustee or fiduciary of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise against Expenses and Losses actually
and reasonably incurred by him in connection with the defense or settlement of
such action or suit, provided that no indemnification shall be made in respect
of any claim, issue or matter as to which Indemnitee shall have been adjudged to
be liable to the Company unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses and Losses which the
Court of Chancery or such other court shall deem proper.



4





--------------------------------------------------------------------------------

EXHIBIT 10.1



(c)Indemnification in Certain Cases. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in paragraphs (a) and (b) of this Section 2, or in
defense of any claim, issue or matter therein, he shall be indemnified against
Expenses actually and reasonably incurred by him in connection therewith. If
Indemnitee is not wholly successful in such action, suit or proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such action, suit or proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with each successfully resolved claim, issue
or matter and any claim, issue or matter related to any claim, issue, or matter
on which Indemnitee was successful. For purposes of this Section 2 and without
limitation, the termination of any claim, issue or matter in such an action,
suit or proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.


(d)Indemnification for Expenses as a Witness. To the extent that Indemnitee is,
by reason of the fact that he is or was a director, officer, employee or agent
of the Company, or is or was serving at the request of the Company as a
director, officer, employee, trustee, fiduciary or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, a
witness, or is made (or asked to) respond to discovery requests, in any
proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by him or her or on his or
her behalf in connection therewith.


(e)Limitations on Indemnification. Notwithstanding anything in this Agreement to
the contrary, Indemnitee shall not be entitled to indemnification or advancement
of Expenses pursuant to this Agreement in connection with any action, suit or
proceeding initiated by Indemnitee unless (i) the Company has joined in or the
Board has authorized or consented to the initiation of such action, suit or
proceeding or (ii) the action, suit or proceeding is one to enforce Indemnitee’s
rights under this Agreement (including an action pursued by Indemnitee to secure
a determination that Indemnitee should be indemnified under applicable law).


3.Procedure.


(a)Any indemnification under paragraphs (a) and (b) of Section 2 of this
Agreement (unless ordered by a court) shall be made by the Company only as
authorized in the specific case upon a determination that indemnification of
Indemnitee is proper in the circumstances because he has met the applicable
standard of conduct set forth in such sections. Such determination shall be made
in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board as to whether and to what
extent the Indemnitee would be permitted to be indemnified under applicable law,
a copy of which shall be delivered to Indemnitee; or (ii) if a Change in Control
shall not have occurred, (A) by the Board by a majority vote of a quorum
consisting of directors who were not parties to such action, suit or proceeding,
(B) by a committee of disinterested directors designated by a majority vote of
the disinterested directors, even though less than a quorum or (C) if such a
quorum is not obtainable, or, even if obtainable a quorum of disinterested
directors so directs, by Independent Counsel in a written opinion to the Board,
a copy of which shall be delivered to Indemnitee. If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
as soon as practicable but in any event within 10 days after such determination.


(b)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 3(a) of this Agreement, the Independent
Counsel shall be selected as provided in this Section 3(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
of the identity of the

5





--------------------------------------------------------------------------------

EXHIBIT 10.1



Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. In either
event, Indemnitee or the Company, as the case may be, may, within 10 days after
such written notice of selection shall have been given, deliver to the Company
or to Indemnitee, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a request for indemnification pursuant to Section 11(a) of this
Agreement, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 3(a) of this Agreement. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 11(a)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


(c)The Company agrees to pay the reasonable fees and expenses of the Independent
Counsel incurred in connection with the actions contemplated by Section 3(a) and
Section 3(b) of this Agreement and to fully indemnify such counsel against any
and all Expenses and Losses arising out of or relating to this Agreement or its
engagement pursuant hereto.


4.Reserved.


5.Advancement of Expenses. The Company shall advance all Expenses incurred in
defending a civil or criminal action, suit or proceeding that may be subject to
indemnification hereunder within five business days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances from time to time along with documentation reasonably evidencing such
Expenses, whether prior to or after final disposition of such proceeding. The
Company shall be required to advance all such Expenses, whether or not a
determination shall have been made in accordance with Sections 3(a) of this
Agreement, that indemnification of Indemnitee is proper in the circumstances,
and the Company’s obligation to advance such Expenses in accordance with this
Section 5 shall terminate only upon the final determination of a court of
competent jurisdiction (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee is not entitled to be indemnified against
such Expenses. The obligation of the Company to advance Expenses pursuant to
this Section 5 shall be subject to the condition that, if, when and to the
extent that a final judicial determination is made (as to which all rights of
appeal therefrom have been exhausted or lapsed) that the Indemnitee is not
entitled to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by the Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid (it being understood and agreed
that the foregoing agreement by the Indemnitee shall be deemed to satisfy any
requirement that the Indemnitee provide the Company with an undertaking to repay
any Expenses advanced if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law. Any advances and undertakings
to repay any amounts advanced pursuant to this Section 4 shall be unsecured and
interest free.

6





--------------------------------------------------------------------------------

EXHIBIT 10.1





6.Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.


(a)The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders, a resolution of directors or otherwise. To
the extent that there is a conflict or inconsistency between the terms of this
Agreement and the Certificate of Incorporation or the Bylaws, it is the intent
of the parties that Indemnitee shall enjoy the greater benefits regardless of
whether contained herein or in the Certificate of Incorporation or Bylaws.


(b)It is the intention of the parities that no existing or future contractual
arrangement between the Company and any other director or officer thereof with
respect to indemnification for such individual in his capacity as a director,
officer, employee or agent of the Company or any other corporation, partnership,
joint venture, trust or other enterprise to which he provided services at the
request of the Company should be construed to give such person any rights to
indemnification that are prior or superior to the rights granted to Indemnitee
hereunder. To the extent that it is determined that any such agreement provides
such prior or superior rights to another former or current director or officer
with respect to indemnification for such individual in his capacity as a
director, officer, employee or agent of the Company or any other corporation,
partnership, joint venture, trust or other enterprise to which he provided
services at the request of the Company, Indemnitee shall automatically enjoy by
this Agreement such rights so afforded to such other officer or director, and
such term or terms shall be deemed incorporated by reference herein as if set
forth in full herein. As promptly as practicable following the execution by the
Company of such other agreement, (i) the Company shall send a copy of the
agreement to Indemnitee, and (ii) if requested by Indemnitee, the Company shall
prepare, execute and deliver to Indemnitee an amendment to this Agreement
containing such prior or superior rights.


(c)No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his capacity as an
officer, director, employee, trustee, fiduciary or other agent of the Company,
or in his capacity as a director, officer, employee, trustee, fiduciary or agent
of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise which Indemnitee served at the request of the Company
prior to such amendment, alteration or repeal. To the extent that a change in
the DGCL, whether by statute or judicial decision, or any change to the
Certificate of Incorporation or Bylaws permits greater indemnification than
would be afforded under the DGCL, Certificate of Incorporation, Bylaws and this
Agreement as of the Effective Date, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. To the extent that a change in the DGCL, whether by statute or
judicial decision, or any change to the Certificate of Incorporation or Bylaws
restricts or diminishes the indemnification rights that would be afforded as of
the Effective Date under the DGCL, the Certificate of Incorporation, Bylaws and
this Agreement, it is the intent of the parties hereto that such change shall
not adversely affect any right or protection hereunder in respect of any,
events, circumstances, acts or omissions occurring or existing prior to the time
of such change, including, without limitation, any right to indemnification
and/or advancement of Expenses for any threatened, pending or completed action,
suit or proceeding, as applicable, commenced after such change with regard to
events, circumstances, acts or omissions occurring or existing prior to such
change, and shall not otherwise adversely affect any right or protection
hereunder (to the extent not otherwise required by applicable law).


(d)No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy

7





--------------------------------------------------------------------------------

EXHIBIT 10.1



given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.


(e)During the period that Indemnitee serves as an officer or a director of the
Company or any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise to which he provides services at the request of
the Company and for a period the longer of (i) six years and (i) the maximum
period permitted by applicable law or regulation following the termination of
such services or following a Change in Control, the Company shall maintain for
the benefit of Indemnitee a directors’ and officers’ liability insurance policy
with a reputable and financially sound insurer with A.M. Best ratings of “A” or
better that is at least as favorable to Indemnitee as the existing coverage
provided by the Company and that provides Indemnitee with coverage for any
liability asserted against, or incurred by, Indemnitee or on Indemnitee’s behalf
by reason of the fact that he or she is or was a director, officer, employee,
agent, trustee or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, employee, agent, trustee or fiduciary of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, whether or not the Company would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement. To the
extent that the Company maintains an insurance policy or policies providing
liability insurance for directors, officers, employees, trustees, fiduciaries
and agents of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee, trustee, fiduciary
or agent under such policy or policies.


(f)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights. The Company shall pay
or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.


(g)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.


7.Coverage of Agreement. This Agreement shall be effective as of the date hereof
(the “Effective Date”) and will apply to acts or omission of Indemnitee which
occurred prior to the Effective Date if Indemnitee was an officer, director,
employee, trustee, fiduciary or other agent of the Company, or was serving at
the request of the Company as a director, officer, employee, trustee, fiduciary
or agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, at the time such act or omission occurred.


8.Defense of Claims. The Company will be entitled to participate in the defense
of any claim that may be subject to indemnification hereunder or to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee; provided
that if Indemnitee reasonably believes, after consultation with counsel selected
by Indemnitee, (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict of
interest, (b) the named parties in any such claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall reasonably
conclude that there may be one or more legal defenses available to him that are
different from or in addition to those available to the Company or (c) any such
representation by the Company would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be

8





--------------------------------------------------------------------------------

EXHIBIT 10.1



entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular claim) at the Company’s
expense. The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any claim that may be subject to
indemnification hereunder effected without the Company’s prior written consent.
The Company shall not, without the prior written consent of Indemnitee, effect
any settlement of any claim that may be subject to indemnification hereunder
which Indemnitee is or could have been a party unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of Indemnitee from all liability on all claims that are the subject matter of
such claim. Neither the Company nor Indemnitee shall unreasonably withhold its
or his consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide such complete and unconditional
release of Indemnitee. To the fullest extent permitted by Delaware law, the
Company’s assumption of the defense of a claim pursuant to this Section 8 will
constitute an irrevocable acknowledgement by the Company that any Expenses
incurred by or for the account of Indemnitee in connection therewith are
indemnifiable by the Company hereunder.


9.Presumptions and Effect of Certain Proceedings.


(a)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement and
the Company shall have the burden of proof, by clear and convincing evidence, to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption. Neither (i) the
failure of the Company (including by its directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor (ii) an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.


(b)If the person, persons or entity empowered or selected under Section 3 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; provided, further, that the
foregoing provisions of this Section 9(b) shall not apply if the determination
of entitlement to indemnification is to be made by Independent Counsel pursuant
to Section 3(a) of this Agreement.


(c)The termination of any action, suit or proceeding, or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not meet any applicable standard of conduct under applicable law (or did or
did not hold any particular state of knowledge referred to under applicable
law).



9





--------------------------------------------------------------------------------

EXHIBIT 10.1



(d)Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise, or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise or by any other
person as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence. The provisions of this Section 9(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.


(e)Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent, trustee, fiduciary or employee of the Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.


10.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Losses or Expense to the
extent the Indemnitee has otherwise actually received payment (under any
insurance policy, any provision of the Certificate of Incorporation, Bylaws, or
otherwise) of the amounts otherwise indemnifiable hereunder.


11.Remedies of Indemnitee.


(a)If (i) a determination is made pursuant to Section 3 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 5 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 3(a) of this Agreement within 30 days after
receipt by the Company of the request for indemnification or (iv) payment of
indemnification is not made pursuant to Section 2 of this Agreement within 10
days after receipt by the Company of a written request therefor, or, if a
determination is required by law, within 10 days after a determination has been
made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication (or, in the case of clause (i), to seek an
adjudication) by the Delaware Court (as hereinafter defined) of his or her
entitlement to such indemnification or advancement of Expenses; provided that
nothing contained in this Section 11 shall be deemed to limit Indemnitee’s
rights under Section 9(b) of this Agreement. Alternatively, Indemnitee, at his
or her option, may seek an award in binding arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.


(b)If a determination shall have been made pursuant to Section 3(a) of this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 11 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 11,
the Company shall have the burden of proving, by clear and convincing evidence,
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.


(c)If a determination shall have been made pursuant to Section 3(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 11, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement

10





--------------------------------------------------------------------------------

EXHIBIT 10.1



not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law.


(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding or enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.


(e)The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within 10 days after receipt by the Company of a
written request therefore) advance such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement,
under the Certificate of Incorporation or Bylaws as in effect, or as may be
amended, from time to time or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be; provided that Indemnitee
shall be required to reimburse such Expenses in the event that a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that such action brought by Indemnitee was frivolous or in
bad faith.


12.Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee or
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.


13.Binding Agreement; Successors and Assigns. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by Indemnitee and his or her
assigns, spouses, heirs, executors and personal and legal representatives. The
Company shall require and cause any successor of the Company (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise to all
or substantially all of the business or assets of the Company) to assume and
agree to perform the Company’s obligations under this Agreement in the same
manner and to the same extent the Company would be required to perform such
obligations if no such succession had taken place; provided that no such
assumption shall relieve the Company from its obligations hereunder and any
obligations shall thereafter be joint and several. This Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as a director,
officer, employee, agent trustee or fiduciary of the Company, or at the request
of the Company as a director, officer, employee, agent, trustee or fiduciary of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise. Neither party shall, without the prior written consent of the
other, assign or delegate this Agreement or any rights or obligations hereunder.


14.Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.



11





--------------------------------------------------------------------------------

EXHIBIT 10.1



15.Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.


16.Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.


17.Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
action, suit, proceeding or matter which may be subject to indemnification
covered hereunder; provided, that the failure to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.


18.Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:


(a)to Indemnitee at the address set forth below Indemnitee signature hereto.


(b)To the Company at:


NMI Holdings, Inc.
2100 Powell Street, 12th Floor
Emeryville, CA 94608 
Attn: General Counsel
Fax: 510-225-3832
Email: legalcompliance@NationalMI.com


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
19.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile or PDF signature and in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


20.Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

12





--------------------------------------------------------------------------------

EXHIBIT 10.1



21.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Losses and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such action, suit or proceeding in order to reflect
(a) the relative benefits received by the Company and Indemnitee as a result of
the event(s) and/or transaction(s) giving cause to such action, suit or
proceeding; and/or (b) the relative fault of the Company (and its directors,
officers, employees, trustees, fiduciaries and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).


22.Enforcement.


(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.


(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof, whether or not such agreement or
understanding was established in a standalone agreement.


(c)The Company and Indemnitee agree that a monetary remedy for breach of this
Agreement may be inadequate, impracticable and difficult of proof, and further
agree that such breach may cause Indemnitee irreparable harm. Accordingly, the
parties hereto agree that Indemnitee may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm and that by seeking injunctive relief
and/or specific performance Indemnitee shall not be precluded from seeking or
obtaining any other relief to which he may be entitled. The Company and
Indemnitee further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the court, and the Company hereby waives any such
requirement of such a bond or undertaking.


23.Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware and any other state court in the State of Delaware in
which an appeal therefrom may be taken (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (b) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court and (d) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Delaware Court has been brought in an improper or inconvenient forum.


[SIGNATURE PAGES FOLLOW]

13





--------------------------------------------------------------------------------

EXHIBIT 10.1





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
NMI HOLDINGS, INC.






By:____________________________________
Name:    
Title:    









14





--------------------------------------------------------------------------------

EXHIBIT 10.1



INDEMNITEE:


______________________________________
Name:    


Address:































































15



